Exhibit 10.1

FIRST AMENDED AND RESTATED

OPERATING AGREEMENT OF

CONTRAIL AVIATION SUPPORT, LLC

(A North Carolina limited liability company)

DATED: Effective as of July 18, 2016

THE LLC MEMBERSHIP INTERESTS REPRESENTED BY THIS OPERATING AGREEMENT HAVE NOT
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE NORTH CAROLINA SECURITIES ACT, OR SIMILAR
LAWS OR ACTS OF OTHER STATES IN RELIANCE UPON EXEMPTIONS UNDER THOSE ACTS. THE
SALE OR OTHER DISPOSITION OF THE MEMBERSHIP INTERESTS IS RESTRICTED AS STATED IN
THIS OPERATING AGREEMENT, AND IN ANY EVENT IS PROHIBITED UNLESS THE LLC RECEIVES
SATISFACTORY EVIDENCE THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES ACTS AND LAWS. BY ACQUIRING THE MEMBERSHIP INTEREST REPRESENTED
BY THIS OPERATING AGREEMENT, THE MEMBER REPRESENTS THAT IT WILL NOT SELL OR
OTHERWISE DISPOSE OF ITS MEMBERSHIP INTERESTS WITHOUT REGISTRATION OR OTHER
COMPLIANCE WITH THIS OPERATING AGREEMENT, THE AFORESAID ACTS AND THE RULES AND
REGULATIONS ISSUED THEREUNDER.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    - FORMATION OF THE COMPANY   

1.1

  Formation      1   

1.2

  Name      1   

1.3

  Defined Terms      1   

1.4

  Registered Office and Registered Agent; Principal Office      1   

1.5

  Purposes and Scope      1   

1.6

  Conflict with the Articles of Organization      2   

1.7

  Nature of Members’ Interests      2    ARTICLE II    - MEMBER INFORMATION;
CAPITALIZATION   

2.1

  Membership Interests as Units; Members      2   

2.2

  Initial Capital Contributions      2   

2.3

  Additional Capital Contributions      2   

2.4

  No Interest on Capital Contributions      2   

2.5

  Debt Capital      2   

2.6

  Capital Accounts      3   

2.7

  Adjustments to Capital Accounts      3   

2.8

  Issuances of Units to Third Parties      4   

2.9

  Proposed Regulations Election      4   

2.10

  Tax and Accounting Matters      4    ARTICLE III    - ALLOCATIONS, ELECTIONS
AND REPORTS   

3.1

  Profits and Losses      4   

3.2

  Nonrecourse Deductions      4   

3.3

  Member Nonrecourse Deductions      5   

3.4

  Allocations Between Transferor and Transferee      5   

3.5

  Contributed Property      5   

3.6

  Minimum Gain Chargeback      5   

3.7

  Member Minimum Gain Chargeback      6   

3.8

  Qualified Income Offset      6   

3.9

  Gross Income Allocation      6   

3.10

  Section 754 Adjustment      6   

3.11

  Curative Allocations      7   

3.12

  Compliance with Treasury Regulations      7   

3.13

  Tax Withholding      7    ARTICLE IV    - DISTRIBUTIONS   

4.1

  Distributions      7   

4.2

  Tax Distributions      7   

4.3

  Limitation Upon Distributions      8   



--------------------------------------------------------------------------------

ARTICLE V    - MANAGEMENT OF THE COMPANY   

5.1

  Role of Managers      8   

5.2

  Number and Qualification      8   

5.3

  Appointment and Removal of Managers; Resignation      8   

5.4

  Action by the Managers      9   

5.5

  Action Without Meeting      9   

5.6

  Officers      9   

5.7

  Operating Plan and Budgets      10   

5.8

  Indemnification      10   

5.9

  Limitation of Liability      11    ARTICLE VI    - RIGHTS AND OBLIGATIONS OF
MEMBERS   

6.1

  No Management by Members      11   

6.2

  Election of Managers      11   

6.3

  Member Meetings      11   

6.4

  Action by the Members      11   

6.5

  Action Without Meeting      11   

6.6

  Limited Liability      12   

6.7

  Bankruptcy of a Member      12   

6.8

  Affiliate Transactions      12   

6.9

  Existing Agreements among Members and the Company      13   

6.10

  Noncompetition; Confidentiality      13    ARTICLE VII    - TRANSFER OF
INTERESTS AND ADMISSION OF MEMBERS   

7.1

  Restrictions on Transfer      14   

7.2

  Conditions Precedent to Transfers      15   

7.3

  Substituted Members      15   

7.4

  Rights of Transferee      15   

7.5

  Tag-Along      15   

7.6

  Drag-Along      16    ARTICLE VIII    - PUT-CALL OPTIONS; OTHER PURCHASE
EVENTS   

8.1

  Put-Call Options      17   

8.2

  Purchase Events      19   

8.3

  Purchase Notice      19   

8.4

  Members’ Purchase Option      19   

8.5

  Purchase Price For Withdrawing Member’s Units      19   

8.6

  Closing      19   

8.7

  Effect on Withdrawing Member’s Interest      20    ARTICLE IX    - DISSOLUTION
AND LIQUIDATION OF THE COMPANY   

9.1

  Dissolution Events      20   

9.2

  Liquidation      20   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE X    - MISCELLANEOUS   

10.1

  Other Activities of Members and Managers      21   

10.2

  Fiscal Year      21   

10.3

  Records      21   

10.4

  Notices      21   

10.5

  Amendments      21   

10.6

  Representations of Members      22   

10.7

  Survival of Rights      22   

10.8

  Governing Law      22   

10.9

  Severability      22   

10.10

  Agreement in Counterparts      22   

10.11

  Tax Matters Partner      22   

10.12

  Creditors Not Benefited      22   

10.13

  Members’ Access to Information      22    ARTICLE XI    - DEFINITIONS   

11.1

  Definitions      23   

 

- iii -



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED

OPERATING AGREEMENT

OF

CONTRAIL AVIATION SUPPORT, LLC

THIS FIRST AMENDED AND RESTATED OPERATING AGREEMENT of CONTRAIL AVIATION
SUPPORT, LLC, (the “Company”), is executed effective as of July 18, 2016, by and
among the Company and the persons executing this Agreement as the Members (as
defined below).

ARTICLE I- FORMATION OF THE COMPANY

1.1 Formation. The Company was formed on May 3, 2016 under, and shall be
operated in accordance with, the North Carolina Limited Liability Company Act,
as amended (the “Act”). As the sole initial member of the Company, Air T
executed a Limited Liability Company Operating Agreement for the Company
effective as of May 3, 2016. In connection with the closing of the transactions
under the Asset Purchase Agreement and the Initial Capital contributions of the
Members as set forth in Section 2.2, the Members and the Company are entering
into this Agreement, which amends, restates and replaces in its entirety the
initial Limited Liability Company Operating Agreement of the Company. In
consideration of the mutual promises and covenants contained herein, the parties
hereto agree that the rights and obligations of the parties and the
administration and termination of the Company shall be governed by this
Agreement, the Articles of Organization and the Act.

1.2 Name. The name of the Company is Contrail Aviation Support, LLC, or such
other name determined by the Managers.

1.3 Defined Terms. Capitalized terms not otherwise defined in the text hereof
shall have the meanings given to them in ARTICLE XI.

1.4 Registered Office and Registered Agent; Principal Office. The Company
registered agent and registered office in the State of North Carolina shall be
Air T, Inc., 3524 Airport Road, Maiden, NC 28650 or such other registered agent
or registered office as the Managers may specify from time to time. The
principal office of the Company shall be maintained at such place as the
Managers may designate from time to time.

1.5 Purposes and Scope. The purpose of the Company shall be to engage in the
business of acquiring surplus commercial jet engines or components and supplying
surplus and aftermarket commercial jet engine components, and to engage in any
other lawful business as determined by the Managers. The Company shall not
engage in any business or perform any services that require regulatory approval
or licensing unless and until the Company (or its employees or agents, as
applicable) has obtained all necessary approvals or licenses.



--------------------------------------------------------------------------------

1.6 Conflict with the Articles of Organization. If this Agreement conflicts with
the Company’s Articles of Organization or the Act, this Agreement shall govern
and control to the extent permitted by law.

1.7 Nature of Members’ Interests. The interests of the Members in the Company
shall be personal property for all purposes. Legal title to all Company assets
shall be held in the name of the Company. Neither any Member nor a successor,
representative or assign of such Member, shall have any right, title or interest
in or to any Company Property or the right to partition any Property owned by
the Company.

ARTICLE II- MEMBER INFORMATION; CAPITALIZATION

2.1 Membership Interests as Units; Members. Each Membership Interest shall be
represented by units (“Units”). The names, addresses and Units of the Members
are as reflected in Schedule I attached hereto and made a part hereof, which
Schedule shall be amended by the Managers as of the effectiveness of any
transfer or subsequent issuance of any Units in accordance with the terms of
this Agreement. Air T, the organizer of the Company as defined in
Section 57D-1-03(24) of the Act, hereby identifies the Persons set forth as the
“Members” in Schedule I as the initial Members of the Company.

2.2 Initial Capital Contributions. Contemporaneously with the execution of this
Agreement, the Members have contributed capital to the Company in the amounts
set forth as the Initial Capital Contribution opposite their names on Schedule I
attached hereto (the “Initial Capital Contributions”) as follows: (i) Air T has
made its Initial Capital Contribution to the Company in cash and (ii) CAS has
made its Initial Capital Contribution as a part of its transfer and assignment
of its assets to the Company, pursuant to the Asset Purchase Agreement.

2.3 Additional Capital Contributions. The Managers may request each Member to
make Capital Contributions to the Company from time to time in addition to the
Initial Capital Contributions if all Members agree in writing to the need for
additional Capital Contributions and the terms thereof. In such event, each
Member shall have the right to contribute its pro-rata share (based on their
respective Units) of the requested Capital Contribution in cash or other
immediately available funds within forty five (45) days of the capital call. No
Member or other holder of Units shall be permitted to make additional capital
contributions to the Company without the consent of all Members.

2.4 No Interest on Capital Contributions. No interest shall be paid on any
contribution to the capital of the Company.

2.5 Debt Capital. In the event that the Managers determine at any time (or from
time to time) that additional funds are required by the Company for or in
respect of its business over and above what can be secured through commercially
reasonable efforts utilizing bank financing and if all Members agree in writing
to the need for additional Capital Contributions, then the Company, upon the
Managers’ approval, may (i) borrow all or part of such additional funds, with
interest payable at then-prevailing rates, from commercial banks or other
institutional or commercial lenders, and/or (ii) borrow all or part of such
additional funds from the Members or one or more Affiliates of a Member at an
interest rate of not less than 12% and otherwise on

 

- 2 -



--------------------------------------------------------------------------------

terms and conditions as agreed between the lending Member or Members and the
Managers and based on commercially reasonable terms under then-prevailing
conditions. Each Member shall have the pro rata right (based upon its Units) to
make any such loans from the Members to the Company, with any unsubscribed
rights being allocated among the Members willing to make such loans pro rata
(based on their respective Units). Any loan by a Member to the Company shall not
be considered a capital contribution. Joseph G. Kuhn shall have the authority to
act in a commercially reasonable manner to direct repayment of any loan
authorized hereunder for so long as he remains a Member, it being understood
that a loan from any Member or Affiliate of a Member may not include a
prepayment penalty.

2.6 Capital Accounts. A capital account shall be established for each Member and
shall be credited with each Member’s initial and additional Capital
Contributions pursuant to this Article II. All contributions of Property to the
Company by a Member shall be valued and credited to the Member’s capital account
at such Property’s Gross Asset Value on the date of contribution. All
Distributions of Property to the Member by the Company shall be valued and
debited against the Member’s capital account at such Property’s Gross Asset
Value on the date of Distribution. Each Member’s capital account shall at all
times be determined and maintained pursuant to the principles of this
Section 2.6 and Treasury Regulations Section 1.704-1(b)(2)(iv). Each Member’s
capital account shall be increased in accordance with such Regulations by:

(a) The amount of Profits allocated to the Member pursuant to this Agreement;
and

(b) The amount of any Company liabilities assumed by the Member or which are
secured by any Company Property distributed to such Member.

Each Member’s capital account shall be decreased in accordance with such
Regulations by:

(c) The amount of Losses allocated to the Member pursuant to this Agreement;

(d) The amount of Distributions made to the Member pursuant to this Agreement;
and

(e) The amount of any liabilities of the Member assumed by the Company or which
are secured by any Property contributed by such Member to the Company.

In addition, each Member’s capital account shall be (i) increased or decreased
by any items which are specially allocated pursuant to Sections 3.2, 3.3, 3.6,
3.7, 3.8, 3.9, 3.10, or 3.11 hereof and (ii) subject to such other adjustments
as may be required in order to comply with the capital account maintenance
requirements of Section 704(b) of the Code.

2.7 Adjustments to Capital Accounts. The Managers may, upon the sale or issuance
of Units, the vesting of Units, the making of additional capital contributions,
or at such other times as are permitted by Treasury Regulations
Section 1.704-1(b)(2)(iv), adjust the book value of the Company’s assets
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect their
then fair market value, and in such event the Capital Account of each Member
shall be adjusted to reflect that Member’s share of unrealized gain or loss, as
provided in Section 2.6, as if such property had been sold for its then fair
market value as determined by the Managers.

 

- 3 -



--------------------------------------------------------------------------------

2.8 Issuances of Units to Third Parties. At any time and from time to time, the
Members shall have the power and authority, by unanimous vote, to issue Units to
any third-party that is not a Member or an Affiliate of a Member and admit such
Person as a Member. The issuance of Units may be made in exchange for such cash,
property, or services, and on such other terms and conditions, as the Managers
shall determine. A Person to whom Units have been issued shall not become a
Member, with the rights and privileges associated therewith, until such Person
becomes a party to this Agreement.

2.9 Proposed Regulations Election. The Company and each current and future
Member hereby agree, pursuant to proposed Treasury Regulations § 1.83-3(e),
Notice 2005-43, and all final or successor regulations, revenue procedures and
similar authority, that (i) the Company is authorized and directed to elect the
safe harbor under which the fair market value of an interest in the Company that
is issued in connection with the performance of services is treated as being
equal to the liquidation value of that interest on or after the date such
regulations become final, and (ii) the Company and each Member, including any
person to whom an interest in the Company is transferred in connection with the
performance of services, agree to comply with all requirements of the safe
harbor with respect to all interests transferred in connection with the
performance of services while the election remains effective. The Company shall
prepare and execute such documents and retain such records as are required by
the final regulations. In the discretion of the Managers, the Company may at any
time revoke such safe harbor election in such manner as the final regulations
provide.

2.10 Tax and Accounting Matters. All decisions as to tax and accounting matters,
except as this Agreement specifically provides otherwise, shall be made by the
Managers, including the election to amortize organizational expenses over 60
months under Code Section 709, the method of accounting (cash or accrual) and
whether to make an election under Code Section 754.

ARTICLE III- ALLOCATIONS, ELECTIONS AND REPORTS

3.1 Profits and Losses.

(a) Except as otherwise provided in this Article III, Profits and Losses of the
Company shall be allocated among the Members in accordance with their respective
Units.

(b) The Losses allocated pursuant to Section 3.1(a) shall not exceed the maximum
amount of Losses that can be so allocated without causing any Member to have an
Adjusted Capital Account Deficit at the end of any Fiscal Year. In the event
some, but not all, of the Members would have Adjusted Capital Account Deficits
as a consequence of an allocation of Losses pursuant to Section 3.1(a), the
limitation set forth in this Section 3.1(b) shall be applied on a Member by
Member basis so as to allocate the maximum permissible Losses to each Member
under Treasury Regulations Section 1.704-1(b)(2)(ii)(d). All Losses allocated
pursuant to Section 3.1(a) shall be allocated to those Members who are eligible
for such an allocation in proportion to their respective Units.

3.2 Nonrecourse Deductions. Nonrecourse Deductions shall be allocated among the
Members in accordance with their respective Units.

 

- 4 -



--------------------------------------------------------------------------------

3.3 Member Nonrecourse Deductions. Any Member Nonrecourse Deductions shall be
specially allocated to the Member who bears the economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i).

3.4 Allocations Between Transferor and Transferee. In the event of the transfer
of all or any part of a Member’s Units (in accordance with the provisions of
this Agreement) at any time other than at the end of a Fiscal Year, or the
admission of a new Member (in accordance with the terms of this Agreement), the
Transferring Member or new Member’s share of the Company’s income, gain, loss,
deductions and credits, as computed for Federal income tax purposes, shall be
allocated between the transferor Member and the transferee Member, or the new
Member and the other Members, as the case may be, as determined by the Managers
in any manner that reasonably reflects the purpose and intention of this
Agreement.

3.5 Contributed Property. In accordance with Code Section 704(c) and the
Treasury Regulations thereunder, income, gain, loss and deduction with respect
to any Property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such Property to the Company for Federal income
tax purposes and its initial Gross Asset Value at the time of contribution.

In the event the Gross Asset Value of any Company asset is adjusted pursuant to
the definition of Gross Asset Value hereof, subsequent allocations of income,
gain, loss, and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Regulations thereunder.

Any elections or other decisions relating to such allocations shall be made by
the Managers in any manner that reasonably reflects the purpose and intention of
this Agreement. Allocations pursuant to this Section 3.5 are solely for purposes
of federal, state and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of Profits,
Losses, other items, or Distributions pursuant to any provision of this
Agreement.

3.6 Minimum Gain Chargeback. If there is a net decrease in Company Minimum Gain
during any Fiscal Year, each Member shall be specially allocated items of
Company income and gain for such year (and, if necessary, subsequent years) in
an amount equal to such Member’s share of the net decrease in Company Minimum
Gain, determined in accordance with Treasury Regulation Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Treasury
Regulations Sections 1.704-2(f) and 1.704-2(j)(2). This Section 3.6 is intended
to comply with the minimum gain chargeback requirement in Treasury Regulation
1.704-2(f) and shall be interpreted consistently therewith.

 

- 5 -



--------------------------------------------------------------------------------

3.7 Member Minimum Gain Chargeback. If there is a net decrease in Member Minimum
Gain attributable to a Member Nonrecourse Debt, as defined in Treasury
Regulation Section 1.704-2(i)(4), during any Fiscal Year, each Member who has a
share of the Member Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Treasury Regulation Section 1.704-2(i)(5), shall
be specially allocated items of Company income and gain for such Fiscal Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to such Member’s
share of the net decrease in Member Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Treasury Regulation
Section 1.704-2(i)(4) and (5). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Treasury Regulations Section 1.704-2(i)(4). This
Section 3.7 is intended to comply with the Member Minimum Gain chargeback
requirement in Treasury Regulation Section 1.704(i)(4) and shall be interpreted
consistently therewith.

3.8 Qualified Income Offset. If any Member unexpectedly receives an adjustment,
allocation or distribution as described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4) through (6) which causes or increases a deficit
capital account balance in such Member’s capital account (as determined in
accordance with such Regulation) items of Company income and gain shall be
specially allocated to each such Member in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 3.8 shall be made if and only to the extent
that such Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Article III have been tentatively made as if
this Section 3.8 were not in the Agreement. This provision is intended to be a
“qualified income offset,” as defined in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d), such Regulation being specifically incorporated
herein by reference.

3.9 Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Company Fiscal Year which is in excess of the sum of
(i) the amount such Member is obligated to restore, and (ii) the amount such
Member is deemed to be obligated to restore pursuant to the penultimate
sentences of Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each
such Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 3.9 shall be made if and only to the extent that such
Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article III have been tentatively made as
if this Section 3.9 and Section 3.8 hereof were not in the Agreement.

3.10 Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a Distribution to a Member in complete liquidation of
his interest in the Company, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company in the event that Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Members to whom such
Distribution was made in the event that Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

- 6 -



--------------------------------------------------------------------------------

3.11 Curative Allocations. The allocations set forth in Sections 3.1(b), 3.2,
3.3, 3.6, 3.7, 3.8, 3.9, 3.10 hereof (the “Regulatory Allocations”) are intended
to comply with certain requirements of the Treasury Regulations. It is the
intent of the Members that, to the extent possible, all Regulatory Allocations
shall be offset either with other Regulatory Allocations or with special
allocations of other items of Company income, gain, loss or deduction pursuant
to this Section 3.11. Therefore, notwithstanding any other provision of this
Article III (other than the Regulatory Allocations), the Managers shall make
such offsetting special allocations of Company income, gain, loss or deduction
in whatever manner they determine appropriate so that, after such offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of the Agreement and all Company items were
allocated pursuant to Section 3.1. In exercising their discretion under this
Section 3.11, the Managers shall take into account future Regulatory Allocations
under Sections 3.6 and 3.7 that, although not yet made, are likely to offset
other Regulatory Allocations previously made under Sections 3.2 and 3.3.

3.12 Compliance with Treasury Regulations. The above provisions of this
Article III notwithstanding, it is specifically understood that the Managers may
make such elections, tax allocations and adjustments, including amendments to
this Agreement, as the Managers deem necessary or appropriate to maintain to the
greatest extent possible the validity of the tax allocations set forth in this
Agreement, particularly with regard to Treasury Regulations under Code § 704(b).

3.13 Tax Withholding. The Company shall be authorized to pay, on behalf of any
Member, any amounts to any federal, state or local taxing authority, as may be
necessary for the Company to comply with tax withholding provisions of the Code
or applicable state statutes or other income tax or revenue laws of any taxing
authority. To the extent the Company pays any such amounts that it may be
required to pay on behalf of a Member, such amounts shall be treated as a cash
Distribution to such Member and shall reduce the amount otherwise distributable
to such Member.

ARTICLE IV- DISTRIBUTIONS

4.1 Distributions. Subject to Section 4.2 below, the Company’s cash and other
available assets may be distributed, retained or reinvested as determined by the
Managers. At such times as are determined by the Managers, Distributions will be
made to the Members pro rata in proportion to their respective Units.

4.2 Tax Distributions.

The Managers shall distribute to each Member, with respect to each calendar
year, in an amount not less than the product of (i) the Applicable Tax Rate, as
hereinafter defined, for such calendar year multiplied by (ii) such Member’s
proportionate pass through share of the taxable income of the Company, if any,
for such year (for this purpose all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income). The distributions to be made with respect to a
calendar year shall be made in four installments, each payable by the Company on
or before the date on which quarterly

 

- 7 -



--------------------------------------------------------------------------------

estimated tax payments are due for federal and state income tax purposes
(provided that with respect to the estimated tax payment due January 15 of each
year, a partial distribution shall be made prior to December 31 for Wisconsin
income tax purposes) and each distribution to a Member shall be an amount equal
to the Applicable Tax Rate multiplied by an amount reasonably estimated by the
Company’s accountant as being such Member’s proportionate pass through share of
the taxable income of the Company for the period to which such distribution
relates. If the sum of the quarterly distributions paid to a Member for a
calendar year are less than the Applicable Tax Rate multiplied by such Member’s
proportionate pass through share of the taxable income of the Company for such
calendar year, the Company shall distribute to such Member an amount equal to
such deficit prior to April 1 in the following calendar year. The “Applicable
Tax Rate” for a calendar year shall be the combined highest marginal federal and
the highest state income tax applicable to any Member’s individual income tax
rates that apply for such calendar year, treating such Member as if such Member
were a resident and taking into account the deductibility of state income tax
payments for federal income tax purposes.

4.3 Limitation Upon Distributions. No Distribution shall be declared and paid if
payment of such Distribution would cause the Company to violate any limitation
on distributions provided in the Act or other applicable law or result in a
default or event of default under any agreement or instrument governing the
terms of indebtedness for borrowed money to which the Company is a party at the
time of the proposed distribution.

ARTICLE V- MANAGEMENT OF THE COMPANY

5.1 Role of Managers. Except to the extent otherwise expressly required by this
Agreement or the Act, the Managers shall have full, exclusive and complete
authority to manage the affairs of the Company. No Manager, acting in his
capacity as a Manager, shall be entitled to sign for or take any action
individually on behalf of the Company without being authorized by the Managers.

5.2 Number and Qualification. The number of Managers shall be five unless
altered as otherwise provided herein; provided that (x) no such change in the
number of Managers shall negate the right of any Member to appoint Managers as
provided in Section 5.3 without the consent of such affected Member and (y) if
any Member’s right to appoint a Manager pursuant to Section 5.3 is terminated,
the number of Managers shall automatically be reduced accordingly. Managers need
not be Members and need not be residents of the State of North Carolina.

5.3 Appointment and Removal of Managers; Resignation.

(a) The Company shall have five Managers, four designated by Air T and one
designated by CAS. The initial Managers designated by Air T shall be Nick
Swenson, Candice Otey, Andrew Osborne, and Seth Barkett. The initial Manager
designated by CAS shall be Joseph Kuhn. If any Member ceases to be a Member, the
Managers appointed by such Member shall be automatically removed at the time
such Member ceases to be a Member and the Managers designated by the remaining
Member shall be the sole Managers of the Company.

 

- 8 -



--------------------------------------------------------------------------------

(b) A Member shall have the power to remove and/or replace (to the extent
applicable) at any time any one or more of the Managers designated by such
Member.

(c) A Person may resign as a Manager at any time by delivering written notice to
all Members. Additionally, a Person shall cease to be a Manager upon his death
or incapacity (if an individual), dissolution (if a legal entity), resignation,
removal, or the occurrence of any event that terminates the appointment right of
the Member who appointed such Manager.

5.4 Action by the Managers. Each Manager shall have one vote. The affirmative
vote of a majority of all of the Managers (regardless of the number of Managers
in attendance at any meeting of the Managers) shall be the act of the Managers
hereunder and for purposes of the Act. As used in this Agreement, the phrases
“the approval of the Managers,” “the consent of the Managers,” “as determined by
the Managers” and similar phrases mean the approval as set forth in the
preceding sentence, except as expressly provided otherwise in this Agreement.

5.5 Action Without Meeting. The Managers may act without a meeting if one or
more written consents, describing the action to be taken, is provided to each
Manager for consideration at least 24 hours before requesting the Managers to
act upon same, and signed by those Managers having the requisite authority to
approve such action. The 24-hour notice requirement hereunder may be waived by
unanimous written consent of the Managers.

5.6 Officers.

(a) The Managers may from time to time appoint and delegate to one or more
individuals (each an “Officer”) any portion of authority granted to the Managers
hereunder as the Managers deem appropriate. No such delegation shall relieve the
Managers of their duties and obligations, or limit the authority of the
Managers, set forth herein. Each Officer shall hold office until such Officer’s
death, incapacity, resignation or removal or until the appointment of a
successor. A Person may be removed as an Officer with the consent of the
Managers at any time with or without cause (but subject to the provisions of any
applicable employment agreement). A Person may resign as an Officer at any time
by delivering written notice to all Managers.

(b) The initial Officers of the Company shall consist of a Chief Executive
Officer and a Chief Financial Officer. The Company may also have one or more
Vice Presidents, a Treasurer, a Secretary and such other Officers and assistant
Officers as the Managers shall determine. Any two or more offices may be held by
the same individual, but no Officer may act in more than one capacity where
action of two or more Officers is required. The following Officers shall have
the authority and responsibilities set forth below:

(i) Chief Executive Officer. The Chief Executive Officer shall be the principal
officer of the Company and, subject to the control of the Managers, shall
generally supervise and control the business and affairs of the Company. He or
she shall sign, with the Secretary, or any other proper Officer of the Company
thereunto authorized by the Managers, any deeds, mortgages, bonds, contracts, or
other instruments that the Managers have authorized to be executed, except in
cases where the signing and execution thereof shall be expressly delegated by
the Managers or by this Agreement to some other Officer or agent of the Company,
or shall be required by law to be otherwise

 

- 9 -



--------------------------------------------------------------------------------

signed or executed; and generally he or she shall perform all duties incident to
the office of Chief Executive Officer and such other duties as may be prescribed
by the Managers from time to time. Joseph Kuhn is hereby appointed as of the
date of this Agreement as the Chief Executive Officer of the Company. Mr. Kuhn
shall also have the title of President of the Company, which title shall be
deemed to have the same meaning as Chief Executive Officer.

(ii) Vice President. In the absence of the Chief Executive Officer or in the
event of his or her inability or refusal to act, the Vice President (or in the
event there be more than one Vice President, the Vice Presidents in the order
designated by the Managers, or in the absence of any designation, then in the
order of their election) shall perform the duties of the Chief Executive
Officer, and when so acting, shall have all the powers of and be subject to all
the restrictions upon the Chief Executive Officer. The Vice Presidents shall
perform such other duties as from time to time may be prescribed by the Chief
Executive Officer or by the Managers.

(iii) Chief Financial Officer. The Chief Financial Officer shall: (A) have
charge and custody of and be responsible for all funds and securities of the
Company; receive and give receipts for moneys due and payable to the Company
from any source whatsoever, and deposit all such moneys in the name of the
Company in such depositories as shall be selected in accordance with this
Agreement; (B) maintain appropriate accounting records; and (C) in general
perform all of the duties incident to the office of Chief Financial Officer and
such other duties as from time to time may be prescribed by the Chief Executive
Officer or by the Managers. Miriam Cohen-Kuhn is hereby appointed as of the date
of this Agreement as the Chief Financial Officer of the Company.

(iv) Secretary. The Secretary shall: (A) keep the minutes of the meetings of
Members and of the Managers (and committees thereof) in one or more books
provided for that purpose; (B) see that all notices are duly given in accordance
with the provisions of this Agreement or as required by law; (C) maintain and
authenticate the records of the Company; (D) attest the signature or certify the
incumbency or signature of any Officer; and (E) in general perform all duties
incident to the office of secretary and such other duties as from time to time
may be prescribed by the Chief Executive Officer or by the Managers.

5.7 Operating Plan and Budgets. The Managers will cause the officers of the
Company to prepare a proposed operating plan and budget of the Company for each
fiscal year, which plan and budget shall be updated quarterly. The Managers will
promptly review, comment on and, if acceptable, approve such budgets. If the
Managers do not approve any annual budget before the beginning of a year, the
Company shall operate in accordance with actual results for the prior year, plus
5%, unless and until the Managers approve a budget for such year.

5.8 Indemnification. The Company shall indemnify the Managers and Officers to
the fullest extent permitted or required by the Act, as amended from time to
time except for any liability or loss that arises from the Manager’s or
Officer’s fraud, intentional misconduct, bad

 

- 10 -



--------------------------------------------------------------------------------

faith or gross negligence, and the Company shall advance expenses (including
legal fees) incurred by any Manager or Officer upon receipt by the Company of
the signed statement of the Manager or Officer agreeing to reimburse the Company
for such advance in the event it is ultimately determined that such Manager or
Officer is not entitled to be indemnified by the Company against such expenses.

5.9 Limitation of Liability. The Managers of the Company shall not be liable to
the Company, to the fullest extent permitted by the Act, for monetary damages
for an act or omission in such Person’s capacity as a Manager, except for
(i) acts or omissions which the Manager knew at the time of the acts or
omissions were in conflict with the interests of the Company unless such acts or
omissions were approved by the disinterested Managers or Members or (ii) any
transaction from which the Manager derived an improper personal benefit. If the
Act is amended to authorize action further eliminating or limiting the liability
of a Manager, then the liability of the Managers of the Company shall be
eliminated or limited to the fullest extent permitted by the Act as so amended.
Any repeal or modification of this Section shall not adversely affect the right
or protection of the Managers existing at the time of such repeal or
modification.

ARTICLE VI- RIGHTS AND OBLIGATIONS OF MEMBERS

6.1 No Management by Members. Except as provided in this Agreement or required
by the Act, the Members in their capacity as Members shall not take part in the
management or control of the business. The Members shall not transact any
business for the Company, nor shall they have power to sign for or to bind the
Company.

6.2 Election of Managers. If the number of Managers as set pursuant to
Section 5.2 is greater than the number of Managers appointed pursuant to
Section 5.3, then the Members shall have the right to elect such additional
Managers and any replacements thereof.

6.3 Member Meetings. Meetings of Members may be held on such terms (including by
telephone conference call), and after such notice as the Managers may reasonably
establish. Upon request for a meeting to the Managers by any Member or Members
owning more than 10% of the Units, the Managers shall give notice and arrange
for the holding of a meeting on the terms reasonably requested by such Member or
Members within five business days from receipt of the request. Notice of a
meeting of Members must be given to all Members entitled to vote at the meeting
at least forty-eight (48) hours before the date of the meeting, unless the
Members unanimously agree to waive such prior notice.

6.4 Action by the Members. The affirmative vote of a Majority in Interest of the
Members, regardless of the number of Members in attendance at any meeting of the
Members, shall be the act of the Members hereunder and for purposes of the Act.
As used in this Agreement, the phrases “the approval of the Members ,” “the
consent of the Members ,” “as determined by the Members “ and similar phrases
mean the approval as set forth in the preceding sentence, except as expressly
provided otherwise in this Agreement.

6.5 Action Without Meeting. The Members may act without a meeting if one or more
written consents, describing the action to be taken, is provided to each Member
for consideration and signed by those Members having the requisite authority to
approve such action.

 

- 11 -



--------------------------------------------------------------------------------

6.6 Limited Liability. The Members shall not be required to make any
contribution to the capital of the Company except as set forth in Article II,
nor shall the Members in their capacity as such be bound by, or personally
liable for, any expense, liability or obligation of the Company except to the
extent of their interest in the Company and the obligation to return
Distributions made to them under certain circumstances as required by the Act.
The Members shall be under no obligation to restore a deficit capital account
upon the dissolution of the Company or the liquidation of any of their
Membership Interests.

6.7 Bankruptcy of a Member. A Member shall cease to have any power as a Member,
any voting rights or rights of approval hereunder upon the bankruptcy or
assignment for the benefit of creditors of such Member; and the Member or its
bankruptcy estate or trustee or assignee upon the occurrence of any such event
shall have only the rights, powers and privileges of a transferee enumerated in
Section 7.4, and shall be liable for all obligations of the Member under this
Agreement. A Member shall cease to have any power as a Member, any voting rights
or rights of approval hereunder upon the death or legal incapacity of the
Member.

6.8 Affiliate Transactions.

(a) The fact that any Person is a Member, Manager or an Affiliate of any Member
or Manager shall not prohibit the Company from employing or engaging such Person
to render or perform a service or from otherwise transacting business with such
Person (collectively, the “Affiliate Transactions”) if the Affiliate Transaction
is negotiated at arms’ length and is on customary terms that are at least as
favorable as a transaction with a third-party. Each Member represents and
warrants to the other Members that such Member has disclosed to the other
Members the existence and nature of such Member’s interest, and/or the interest
of any Affiliate of such Member, in all existing Affiliate Transactions and
covenants to make the same disclosures to the other Members (and/or the Managers
appointed by each such Member) in advance of the consummation of each proposed
new Affiliate Transaction.

(b) If it is proposed that the Company enter into any agreement, or effect any
transaction with, a Member or an Affiliate of a Member then: (i) each Member
(and the Managers appointed by such Member) may represent such Member’s own
interests (or the interests of its Affiliate) with respect to the negotiation of
any transaction, contract, agreement, lease, or the like between the Company and
the Member or the Member’s Affiliate; and (ii) any such agreement or
transaction, or amendment or modification thereof, shall be approved on behalf
of the Company by a majority of the Managers, excluding the Managers appointed
by the Member who is a party (or whose Affiliate is a party) to such Affiliate
Transaction.

(c) If any Manager seeks to enforce the Company’s rights under any Affiliate
Transaction (including, without limitation, the Company’s rights under the Asset
Purchase Agreement), or under the restrictive covenants and confidentiality
provisions in Section 6.10, then (i) such Manager shall have authority to do so
upon approval and in accordance with the directives of a majority of the
Managers, excluding the Managers appointed by the Member who is a party (or
whose Affiliate is a party) to such Affiliate Transaction, (ii)

 

- 12 -



--------------------------------------------------------------------------------

the Manager bringing the enforcement action shall be entitled to reimbursement
of all reasonable attorneys’ fees and other costs in pursuing such enforcement
action if they prevail on the merits of their claims, and otherwise, such
Manager shall bear its own costs, and (c) such reimbursement shall be paid by
the Member who is a party (or whose Affiliate is a party) to such Affiliate
Transaction promptly upon the final non-appealable conclusion of such matter.
Any recovery on the Company’s behalf in such matter shall accrue to the Company.

6.9 Existing Agreements among Members and the Company. The following agreements
in effect as of the date hereof are Affiliate Transactions that are approved for
all purposes of this Agreement:

(a) Asset Purchase Agreement dated as of the date hereof (the “Asset Purchase
Agreement”), between the Company, as buyer, the CAS Member, as seller, and
Joseph Kuhn, as the shareholder of the CAS Member.

(b) Employment Agreement dated as of the date hereof (the “Employment
Agreement”), under which such the Company will employ Joseph Kuhn and such
executive shall agree to be bound by certain noncompetition covenants and
related restrictions.

6.10 Noncompetition; Confidentiality.

(a) In furtherance of the business of the Company and the purposes of this
Agreement, each Member hereby agrees that it, and its Affiliates, will not
(except via their interest in the Company) engage, directly or indirectly,
either as principal, officer, director, agent, proprietor, shareholder, owner,
partner, consultant, manager or employee, or participate in the ownership,
management, operation or control of any business that in any material respect
offers to third parties any of the products or services provided by the Company
within the territory served by the Company for so long as such Member owns an
interest in the Company; provided, however, that the foregoing shall not
restrict any Member and its Affiliates from owning up to (but not more than) two
percent of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended. Each
Member further agrees that it, and its Affiliates, will not, for so long as such
Member owns an interest in the Company and for a period of five (5) years
thereafter, employ any employee of the Company within one year following such
employee’s termination of employment with the Company. Notwithstanding any other
term of this Agreement, Joseph G. Kuhn shall not be subject to restrictions
under this Section 6.10(a) (including as an Affiliate) unless he or CAS (or a
Related Party of CAS) is a current Member of the Company at the time of
enforcement.

(b) Each Member hereby agrees on behalf of itself and its Affiliates that the
confidential and proprietary business information of the Company, including
financial information, operating process and technology is the Property of the
Company and further agrees that it (i) will protect the confidentiality of such
confidential information with the same degree of care that the Member and its
Affiliates use for the protection of their own confidential and proprietary
information (but not less than commercially reasonable care), and (ii) will not
use or derive any benefit from any Confidential Information other than in
connection with its

 

- 13 -



--------------------------------------------------------------------------------

membership in the Company or pursuant to the terms of any approved Affiliate
Transactions. A Member or its Affiliates may reveal the Company’s confidential
information to its directors, managers, officers, employees, affiliates,
advisors, attorneys, accountants and agents (“Representatives”) who have a need
to know the confidential information in connection with this Agreement or any
approved Affiliate Transactions and who are informed by the Member of the
confidential nature of the confidential information. A Member will be
responsible for any breach of the provisions of this agreement by any of its
Representatives. For purposes hereof, confidential information of the Company
shall not include information that (i) is or becomes generally and publicly
available other than as a result of a breach of this covenant by the applicable
Member, (ii) is or becomes known to the Member on a nonconfidential basis from a
source which is not prohibited from disclosing such information by any
contractual or fiduciary obligation to the Company, or (iii) the Member can
prove by competent evidence either is already known by it at the time of
disclosure or is independently developed by it without use of Company
confidential information.

(c) All remedies available to each party for breach of the provisions of this
Section 6.10 are cumulative and may be exercised concurrently or separately, and
the exercise of any one remedy shall not be deemed an election of such remedy to
the exclusion of the other remedies. Upon any such breach, the Company and the
nonbreaching parties shall have, and may pursue, all remedies at law and in
equity, and without limiting the generality of the foregoing, may sue for
specific performance and damages including disgorgement of profits.

ARTICLE VII- TRANSFER OF INTERESTS AND ADMISSION OF MEMBERS

7.1 Restrictions on Transfer.

(a) Except as provided in this Sections 7.1, 7.5, 7.6, 8.1 and 8.4, no Member
may voluntarily or involuntarily Transfer, or create or suffer to exist any
Encumbrance against, all or any part of its record or beneficial interest in the
Company without the prior written consent of the Managers. No Member that is an
entity may transfer equity or other controlling interests to the extent that
such entity would no longer qualify as a Related Party of the controlling
equityholder of the Member as of the date it became a Member. Except for
withdrawals in connection with a Transfer of Units permitted by this Agreement,
no Member may withdraw from the Company without the consent of the Managers.

(b) A Member may voluntarily Transfer all or any part of its Units in the
Company to any Related Party of such Member, provided that CAS shall not make
any such Transfer prior to the fifth anniversary of the date of the Asset
Purchase Agreement without the prior written consent of the Managers. No further
Transfer shall be made by any Related Party transferee except back to the Member
that originally owned it or to another Related Party of such Member, or except
pursuant to the terms of Section 7.1(a). Any Related Party transfer shall be
subject to Section 7.2 but shall not otherwise require the consent of the
Managers. A Related Party transferee shall become a Member upon compliance with
Sections 7.3(a) and 7.3(c). At all times after a transfer by a Member to a
Related Party transferee, the Option rights described in Section 8.1 and the
Purchase Events described in Section 8.2 shall apply upon the occurrence of any
such event to either of the transferring Member or the Related Party transferee.

 

- 14 -



--------------------------------------------------------------------------------

(c) If, at any time prior to the Transfer of any Units pursuant to this
Section 7.1, such Units are required to be sold pursuant to Sections 7.6, 8.1 or
8.4, the provisions of Sections 7.6, 8.1 or 8.4, as applicable, shall govern the
Transfer of such Units and this Section 7.1 shall cease to apply to the Transfer
of such Units.

7.2 Conditions Precedent to Transfers. Any purported Transfer or Encumbrance
otherwise complying with Section 7.1 will be ineffective until the transferor
and his transferee furnish to the Company the instruments and assurances the
Managers may request, including without limitation, if requested, an opinion of
counsel satisfactory to the Company that the interest in the Company being
Transferred or Encumbered has been registered or is exempt from registration
under the Securities Act and applicable state securities laws.

7.3 Substituted Members. No assignee or transferee of Units shall be admitted as
a substituted Member of the Company unless, in addition to compliance with the
conditions set forth in Section 7.2, all of the following conditions are
satisfied:

(a) The assignee has executed and delivered all documents deemed appropriate by
the Company to reflect his admission to the Company and his agreement to be
bound by this Agreement;

(b) The Managers shall have consented in writing to such substitution, provided
that no such consent shall be required in respect of any assignment or transfer
expressly permitted pursuant to Section 7.1; and

(c) Payment has been made to the Company of all costs and expenses of admitting
any such assignee as a substituted Member.

7.4 Rights of Transferee. Unless admitted to the Company in accordance with
Section 7.3, the transferee of Units shall not be entitled to any of the rights,
powers or privileges of its predecessor in interest, except that it shall be
entitled to receive any Distributions and be credited or debited with its
proportionate share of Profits and Losses. If the Company is required by a court
of competent jurisdiction or applicable law to recognize an unauthorized
Transfer all or any part of any Member’s record or beneficial interest in the
Company, then such Transfer shall be deemed a breach hereunder and the
Transferee shall have only the rights of a Transferee under this Section 7.4
with respect to the transferred interest, and any Distributions with respect to
such transferred interest may be applied (without limiting any other legal or
equitable rights of the Company) towards the satisfaction of any debts,
obligations, or liabilities for damages that the transferor or transferee of
such interest may have to the Company.

7.5 Tag-Along.

(a) In the event that a Member or Members (collectively, the “Majority Member”)
is permitted (pursuant to Section 7.1(a)) and proposes to Transfer Units
constituting more than 50% of the total Units to a third party (the “Tag-Along
Transferee”), then the Majority Member shall, at least 45 days prior to the
proposed Transfer, give written notice to the other Members (a “Tag-Along
Notice”) describing the terms of the proposed Transfer in reasonable detail,
including the identity of the Tag-Along Transferee, the number of Units to be
sold and the proposed closing date, and stating that each of the other Members
(each, a “Tag-Along

 

- 15 -



--------------------------------------------------------------------------------

Member”) has the right (the “Tag-Along Right”) to sell to the Tag-Along
Transferee the same pro rata portion of its Units as the Majority Member
(determined by reference to the relative Units of each such Member and with pro
rata cutbacks for all selling Members to the extent that the Tag-Along
Transferee is unwilling to acquire all Units sought to be Transferred),
simultaneously with and conditional upon the closing of such Transfer, on the
same pro rata terms and conditions as the Majority Member.

(b) Each Tag-Along Member may elect to exercise its Tag-Along Right by
delivering written notice to the Majority Member and the other Members no later
than 30 days after receipt of the Tag-Along Notice (the “Tag-Along Period”). In
the event a Tag-Along Member delivers such a notice to the Majority Member prior
to the expiration of the Tag-Along Period, such notice shall constitute an
irrevocable obligation of such Tag-Along Member to sell its Units to the
Tag-Along Transferee in accordance with the Tag-Along Notice. The Majority
Member shall give the Tag-Along Members at least ten business days’ notice of
the time and place of the closing.

(c) Each Member as part of its participation in the Transfer pursuant to the
Tag-Along Right shall convey its Units to the Tag-Along Transferee at the
closing, free and clear of all liens, claims and encumbrances and pursuant to
such instruments of conveyance and warranties (including warranty of title and
absence of encumbrances) as the Tag-Along Transferee shall reasonably request,
in exchange for payment in full of the purchase price set forth in the Tag-Along
Notice, and each Tag-Along Member shall enter into agreements with the Tag-Along
Transferee containing the same terms and conditions as those applicable to the
Majority Member; provided, however, that except with respect to indemnities for
breaches of representations related to title to the Tag-Along Member’s Units,
each Tag-Along Member shall only be required to participate pro rata in any
indemnity given to the Tag-Along Transferee on the same terms as the Majority
Member, subject to a maximum indemnity exposure not to exceed the proceeds of
the sale received by such Tag-Along Member. All Members participating in any
such transaction shall bear their pro rata share of the reasonable costs of such
transaction. Costs incurred by a Member on its own behalf shall not be
considered costs of such a transaction and shall be paid solely by such Member.

7.6 Drag-Along.

(a) In the event that a Majority Member has received a bona fide written offer
(the “Drag-Along Offer”) from an unaffiliated third party (the “Drag-Along
Transferee”) to purchase Units constituting more than 50% of the total Units,
then the Majority Member shall have the right (“Drag-Along Right”) to require
all, but not less than all, of the other Persons holding Units (the “Drag-Along
Persons”) to sell the same pro rata portion of their Units as the Majority
Member (determined by reference to the relative Units of each such Member) to
the Drag-Along Transferee in accordance with the terms of the Drag-Along Offer.

(b) The Majority Member may elect to exercise its Drag-Along Right by delivering
written notice (the “Drag-Along Notice”) to the Drag-Along Persons. The
Drag-Along Notice must describe the terms of the proposed Transfer in reasonable
detail, including the identity of the Drag-Along Transferee and the proposed
closing date. In the event the Majority Member delivers a Drag-Along Notice to
the Drag-Along Persons, such notice shall

 

- 16 -



--------------------------------------------------------------------------------

constitute an irrevocable obligation of such Persons to sell their applicable
Units to the Drag-Along Transferee in accordance with the Drag-Along Offer, so
long as the purchase and sale transaction occurs within 90 days after the date
of the Drag-Along Notice. In the event that the Drag-Along Transferee desires to
effect such Transfer pursuant to a merger, consolidation or other business
combination of the Company, the Majority Member shall have the right to cause
the Managers and the other Members and Drag-Along Persons to effect such form of
Transfer, and take all actions necessary to approve such form of Transfer
pursuant to this Section 7.6. The Majority Member shall give the Drag-Along
Persons at least ten business days’ notice of the time and place of the closing.

(c) Each Drag-Along Person as part of its participation in the Transfer pursuant
to the Drag-Along Right shall convey its Units, if required by the form of the
transaction, to the Drag-Along Transferee at the closing, free and clear of all
liens, claims and encumbrances and pursuant to such instruments of conveyance
and warranties (including warranty of title and absence of encumbrances) as the
Drag-Along Transferee shall reasonably request, in exchange for payment in full
of the purchase price set forth in the Drag-Along Offer, and each Drag-Along
Person shall enter into agreements with the Drag-Along Transferee containing the
same terms and conditions as those applicable to the Majority Member; provided,
however, that except with respect to indemnities for breaches of representations
related to title to such Drag-Along Person’s Units, each Drag-Along Person shall
only be required to participate pro rata in any indemnity given to the
Drag-Along Transferee on the same terms as the Majority Member, subject to a
maximum indemnity exposure not to exceed the proceeds of the sale received by
such Drag-Along Person. All Members participating in any such transaction shall
bear their pro rata share of the reasonable costs of such transaction. Costs
incurred by a Member on its own behalf shall not be considered costs of such a
transaction and shall be paid solely by such Member.

ARTICLE VIII- PUT-CALL OPTIONS; OTHER PURCHASE EVENTS

8.1 Put-Call Options.

(a) Commencing on the fifth anniversary of the date of this Agreement and at any
time thereafter (the “Option Period”), (i) the Company (or Air T if the Managers
so elect, in either case, the “Buyer”) shall have the option to purchase all of
the Units of CAS and (ii) CAS shall have the option to sell all of its Units to
the Buyer (either of such options, the “Option”). Either of the Buyer or CAS may
elect to exercise its Option by delivering written notice to the Company and the
other Members prior to or during the Option Period. In the event the Buyer or
CAS delivers such a notice, such notice shall constitute an irrevocable
obligation of the Company (or Air T if so designated by the Managers) to
purchase and CAS to sell its Units in accordance with this Section 8.1.

(b) The purchase price to be paid for CAS’s Units upon exercise of the Option
will be the Strike Price. The closing (the “Option Closing”) of the purchase
following the exercise of the Option shall take place on the date agreed upon by
the Buyer and CAS, but not later than thirty (30) days following a final
determination of the Strike Price under Section 8.1(c) below; provided, however,
that the Option Closing may not take place prior to the commencement of the
Option Period. The Strike Price shall be paid on the Option Closing by

 

- 17 -



--------------------------------------------------------------------------------

the Buyer, in the Buyer’s discretion, in any combination of the following:
(i) cash and/or (ii) delivery of a three-year amortizing promissory note of the
Buyer for the balance of the Strike Price, which note shall require monthly
principal and interest payments on a three-year fully amortized schedule (with
the first such principal payment due at the Option Closing), bearing interest at
an annual rate equal to the 10-Year Treasury Bond Yield plus 375 basis points.
Such Note shall be secured by the Units which are the subject of such transfer.
Upon delivery of full payment of the Strike Price, CAS shall execute and deliver
such assignments and other instruments as may be reasonably necessary to
evidence and fully affect the transfer of its Units to the Buyer free and clear
of all liens, claims and encumbrances.

(c) Upon the delivery by either party of a notice of exercise of the Option, the
Buyer and CAS shall work together in good faith to mutually agree in writing on
the Strike Price within the period of 90 days following the date of such notice.
If the parties cannot agree on the Strike Price within such period, then each of
the Buyer and CAS shall engage a qualified reputable investment banking firm or
qualified reputable business appraisal firm, either of which shall have no prior
business relationship with either party, and whose representative signing any
valuation shall be an individual accredited as a chartered financial analyst
(CFA) by the CFA Institute, an individual accredited in business valuation (ABV)
through the American Institute of CPAs (AICPA), an individual accredited as a
certified valuation analyst (CVA) by the National Association of Certified
Valuators and Analysts (NACVA), or an individual accredited in business
valuation through the American Society of Appraisers (ASA) to provide a written
determination of the Strike Price. Each party shall deliver the written
determination of its appraiser to the other party on the 150th day following the
date of the Option exercise notice. If the two appraisals are within an amount
that is 20% or less of the lower appraisal, then the Strike Price shall be the
average of the two appraisals. If the appraisals differ by greater than such 20%
threshold, then the parties shall instruct the two appraisers to select a third,
neutral qualified reputable investment banking firm or qualified reputable
business appraisal firm that has no prior business relationship with either
party and that has relevant experience in the aerospace industry. Such third
appraiser, within 45 days of its appointment, after reviewing the appraisals by
the first two appraisers and undertaking an independent analysis, shall issue
its determination in writing of the Strike Price. Upon such determination, the
final Strike Price shall be calculated by averaging the determination of the
third appraiser with the one determination of the first two appraisers that is
closest (either above or below) to the determination of the third appraiser,
which calculation shall be final and conclusive as to the Strike Price. The
costs of the appraiser selected by a party shall be the expense of such party
and the cost of a third appraiser, if required, shall be borne equally by the
Buyer and CAS.

(d) In connection with the appraisals made pursuant to Section 8.1(c), if there
has been one or more changes in the accounting practices of the Company during
any relevant valuation period (including without limitation the accounting
practices governing the expensing of inventory that may impact any cash flow
determination or EBITDA calculation for such period), the appraisers are
directed to review and account for such changes in a manner that ensures the
Strike Price determined hereunder is not unduly increased or decreased as a
result of such changes.

 

- 18 -



--------------------------------------------------------------------------------

8.2 Purchase Events. Each of the following events shall constitute a “Purchase
Event” under this Agreement:

(a) The death of Joseph G. Kuhn, permanent disability of Joseph G. Kuhn with
respect to CAS, or the dissolution and winding up of a Member;

(b) Any filing by a Member of a voluntary petition for reorganization or
liquidation under any federal or state law for the relief of debtors or any
filing against a Member of any involuntary petition for liquidation or
reorganization under any federal or state law for the relief of debtors that is
not dismissed or stayed within 60 days of filing;

(c) Any purported voluntary or involuntary Transfer or Encumbrance of all or any
part of a Member’s Membership Interest in a manner not expressly permitted by
this Agreement;

(d) Any material breach of this Agreement by a Member which is not cured within
sixty (60) days after written notice of such breach is given to the Member by
the Company; or

(e) Any purported withdrawal or attempt to withdraw by a Member from the Company
other than as may be expressly permitted by this Agreement.

8.3 Purchase Notice. Upon the occurrence of a Purchase Event, the Member to whom
such event has occurred (the “Withdrawing Member”), or his executor,
administrator or other legal representative in the event of death or declaration
of legal incompetency, shall give notice of the Purchase Event (the “Purchase
Notice”) to the Managers and the Company within thirty (30) days after its
occurrence. If the Withdrawing Member fails to give the Purchase Notice, the
Managers or a Majority in Interest of the Members (other than a Withdrawing
Member) may give the notice at any time thereafter and by so doing commence the
Purchase procedure provided for in this Article VIII.

8.4 Members’ Purchase Option. Upon the occurrence of a Purchase Event, each of
the Members, except the Withdrawing Member and any other Withdrawing Member,
shall have an option to purchase (the “Purchase Option”) the Withdrawing
Member’s Units at Closing on the terms and conditions set forth in this Article
VIII. This right will be allocated among the Members who elect to purchase (the
“Purchasing Members”) in the proportion they mutually agree upon, or, in the
absence of agreement, in the ratio that each of the Purchasing Member’s Units
bears to the aggregate Units of all Purchasing Members. The Purchasing Members
must give notice of their election to exercise their Purchase Option to the
Withdrawing Member and all other Members within thirty (30) days following
delivery of the Purchase Notice.

8.5 Purchase Price For Withdrawing Member’s Units. The purchase price to be paid
for the Withdrawing Member’s Units Interest will be the price agreed upon by the
Purchasing Members and the Withdrawing Member within thirty (30) days after the
Purchase Notice is given, or, if no agreement is reached, the Strike Price.

8.6 Closing. The closing (the “Closing”) of the purchase of any Units required
to be purchased and sold following the exercise of a purchase option pursuant to
this Article VIII shall take place on the date agreed upon by the Purchasing
Members and the Withdrawing Member or, if no date is agreed upon, on a date set
by the Purchasing Members but not later than ninety (90) days after the delivery
of the Purchase Notice. The purchase price for each Unit

 

- 19 -



--------------------------------------------------------------------------------

being purchased will be payable by each Purchasing Member for its allocated
share, at the election of each Purchasing Member, either (i) in full in cash at
Closing or (ii) by a note payable in three equal principal installments on the
Closing date and on the first and second anniversaries thereof, with payment of
such note secured by the Units subject to transfer. The purchase price will bear
interest from the date of the Purchase Event which began the Purchase procedure
through the date of payment (including any future payments under a note as
provided above) at an interest rate equal to the Prime Rate on the date of the
Purchase Event, or if not a business day, the next business day thereafter. Upon
full payment of the purchase price, any Withdrawing Member shall execute and
deliver such assignments and other instruments as may be reasonably necessary to
evidence and fully affect the transfer of their Membership Interests to any
purchaser.

8.7 Effect on Withdrawing Member’s Interest. From the date of the occurrence of
the Purchase Event to the date of the Transfer of the Withdrawing Member’s Units
under this Article VIII, the Units of the Withdrawing Member will be excluded
from any calculation of aggregate Units for purposes of any approval required of
Members under this Agreement. Without limiting the generality of any other
provision of this Agreement, upon the exercise of the Purchase Option, the
Withdrawing Member, without further action, will have no rights in the Company
or against the Company or any Member other than the right to receive payment for
his Units in accordance with this Article VIII.

ARTICLE IX- DISSOLUTION AND LIQUIDATION OF THE COMPANY

9.1 Dissolution Events. The Company will be dissolved upon the happening of any
of the following events:

(a) All or substantially all of the Property of the Company is sold, exchanged
or otherwise transferred (unless the Managers elect to continue the business of
the Company);

(b) A document is signed by a Majority in Interest of the Members which states
their election to dissolve the Company;

(c) The entry of a final judgment, order or decree of a court of competent
jurisdiction adjudicating the Company to be bankrupt and the expiration without
appeal of the period, if any, allowed by applicable law in which to appeal; or

(d) The entry of a decree of judicial dissolution or the issuance of a
certificate for administrative dissolution under the Act.

9.2 Liquidation. Upon the happening of any of the events specified in
Section 9.1, the Managers will commence as promptly as practicable to wind up
the Company’s affairs unless the Managers determine that an immediate
liquidation of Company assets would cause undue loss to the Company, in which
event the liquidation may be deferred for a time determined by the Managers to
be appropriate. Assets of the Company may be liquidated or distributed in kind,
as the Managers determine to be appropriate. The Members will continue to share
Company Profits and Losses during the period of liquidation in the manner set
forth in Articles III and IV. The proceeds from liquidation of the Company,
including repayment of any debts of Members to the Company, and any Company
assets that are not sold in connection with the liquidation will be applied in
the following order of priority:

 

- 20 -



--------------------------------------------------------------------------------

(a) To payment of the debts and satisfaction of the other obligations of the
Company, including without limitation debts and obligations to Members;

(b) To the establishment of any reserves deemed appropriate by the Managers for
any liabilities or obligations of the Company, which reserves will be held for
the purpose of paying liabilities or obligations and, at the expiration of a
period the Managers deem appropriate, will be distributed in the manner provided
in Section 9.2(c);

(c) To the Members in accordance with Section 4.1.

ARTICLE X- MISCELLANEOUS

10.1 Other Activities of Members and Managers. Subject to the restrictive
covenants in Section 6.10, any Member and its Affiliates and any Manager and its
Affiliates may engage in or possess an interest in other business ventures of
any nature or description, independently or with others, without having or
incurring any obligation to offer any interest in such activities to the Company
or any Member and neither the Company nor any Member or Manager shall have any
rights in or to such independent ventures or the income or profits derived
therefrom by virtue of this Agreement.

10.2 Fiscal Year. The Fiscal Year will end on March 31, unless another fiscal
year-end is selected by the Managers.

10.3 Records. The records of the Company will be maintained at the principal
place of business of the Company, or at any other location the Managers select
provided that the Company keep at its principal place of business the records
required by the Act to be maintained there. Appropriate records in reasonable
detail will be maintained to reflect income tax information for the Members.

10.4 Notices. Any notice or other communication required by this Agreement must
be in writing. Notices and other communications will be deemed to have been
given when delivered by hand (including by recognized overnight delivery
service) or three business days after being deposited in the United States mail,
postage prepaid, addressed to the Member to whom the notice is intended to be
given (or to any Manager appointed by such Member) at its address set forth on
the signature pages of this Agreement or, in the case of the Company, to its
principal place of business. A Person may change his notice address by notice in
writing to the Company and to each other Member given under this Section 10.4.

10.5 Amendments. Except as otherwise expressly provided in this Section 10.5 or
as permitted by Section 3.12, no amendment of this Agreement will be valid or
binding upon the Members, nor will any waiver of any term of this Agreement be
effective, unless in writing and signed by all Members.

 

- 21 -



--------------------------------------------------------------------------------

10.6 Representations of Members. Each Member represents and warrants to the
Company and every other Member that it (a) is fully aware of, and is capable of
bearing, the risks relating to an investment in the Company, (b) understands
that its interest in the Company has not been registered under the Securities
Act or the securities law of any jurisdiction in reliance upon exemptions
contained in those laws, and (c) has acquired its interest in the Company for
its own account, with the intention of holding the interest for investment and
without any intention of participating directly or indirectly in any
redistribution or resale of any portion of the interest in violation of the
Securities Act or any applicable law.

10.7 Survival of Rights. Except as herein otherwise provided to the contrary,
this Agreement shall be binding upon and inure to the benefit of the parties,
their successors and assigns.

10.8 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of North Carolina without giving effect to the
conflicts of laws provisions thereof.

10.9 Severability. If any provision, sentence, phrase or word of this Agreement
or the application thereof to any person or circumstance shall be held invalid,
the remainder of this Agreement, or the application of such provision, sentence,
phrase, or word to persons or circumstances, other than those as to which it is
held invalid, shall not be affected thereby.

10.10 Agreement in Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. In addition, this Agreement may contain
more than one counterpart of the signature pages and this Agreement may be
executed by the affixing of the signatures of each of the Members to one of such
counterpart signature pages; all of such signature pages shall be read as though
one, and they shall have the same force and effect as though all of the signers
had signed a single signature page.

10.11 Tax Matters Partner. For purposes of this Agreement, the Managers may
designate one Member as the Tax Matters Partner. Air T is hereby designated as
the initial Tax Matters Partner.

10.12 Creditors Not Benefited. Nothing in this Agreement is intended to benefit
any creditor of the Company or of any Member. No creditor of the Company or any
Member will be entitled to require the Managers to solicit or accept any loan or
additional capital contribution for the Company or to enforce any right which
the Company or any Member may have against a Member, whether arising under this
Agreement or otherwise.

10.13 Members’ Access to Information. Each Member shall have the right to obtain
from the Company, or be granted access for the purpose of reviewing and copying,
from time to time, upon reasonable notice, such information regarding the
affairs of the Company as may be reasonably related to the business, operational
and financial affairs of the Company (including without limitation quarterly and
annual financial statements for the Company consisting of a balance sheet and
income statement for such periods prepared in accordance with sound accounting
principles). Any demand for information under this Section 10.13 shall (i) be in
writing, (ii) be made in good faith and for a proper purpose, and (iii) describe
with reasonable particularity the purpose and the records or information
demanded.

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE XI- DEFINITIONS

11.1 Definitions. The following terms used in this Agreement shall have the
following meanings (unless otherwise expressly provided herein):

“Act” has the meaning assigned to it in Section 1.1.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

(a) Credit to such Capital Account any amounts to which such Member is obligated
to restore or is deemed to be obligated to restore pursuant to the penultimate
sentences of Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(b) Debit to such Capital Account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6) of the Treasury Regulations.

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations and shall be interpreted consistently therewith.

“Adjusted Capital Contributions” means, as of any day, a Member’s Capital
Contributions adjusted as follows:

(a) Increased by the amount of any Company liabilities which, in connection with
Distributions, are assumed by such Member or are secured by any Company Property
distributed to such Member, and

(b) Reduced by the amount of cash and the Gross Asset Value of any Company
Property distributed to such Member and the amount of any liabilities of such
Member assumed by the Company or which are secured by any property contributed
by such Member to the Partnership.

In the event any Member transfers all or any portion of his Units in accordance
with the terms of this Agreement, his transferee shall succeed to the Adjusted
Capital Contribution of the transferor to the extent it relates to the
transferred Units.

“Affiliate” means (a) with regard to any Member who is an individual, such
Member’s Family Members, a trust for the benefit of such Member or his/her
Family Members, or a corporation, partnership, limited liability company or
other entity in which such Member holds the controlling governing interest and
(b) with regard to any Member that is not an individual, (i) any Person directly
or indirectly controlling, controlled by or under common control with such
Person through contract or through the ownership of the controlling governing
interest of a Person, (ii) any and all directors, managers, officers, partners,
shareholders and members of such Person and all settlors and trustees of any
trust and (iii) any Family Member of any Person described in the foregoing
clauses (i) and (ii).

 

- 23 -



--------------------------------------------------------------------------------

“Affiliate Transactions” has the meaning assigned to it in Section 6.8(a).

“Agreement” means this First Amended and Restated Operating Agreement, as
amended from time to time.

“Air T” means Air T, Inc.

“Articles of Organization” means the Articles of Organization of the Company
filed with the Secretary of State, as amended or restated from time to time.

“Asset Purchase Agreement” has the meaning assigned to it in Section 6.9(a).

“Buyer” has the meaning assigned to it in Section 8.1(a).

“Capital Account” means, with respect to any Member, the capital account
maintained for such Member in accordance with Section 2.5.

“Capital Contribution” means all contributions of cash or property (valued for
this purpose at initial Gross Asset Value) made by a Member or his predecessor
in interest which shall include, without limitation, those contributions made
pursuant to Article II of this Agreement.

“CAS” means Contrail Aviation Support, Inc., which will change its name to OCAS,
Inc. promptly following the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(and any corresponding provisions of succeeding law).

“Company Minimum Gain” means gain as defined in Treasury Regulations
Section 1.704-2(d).

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year, Depreciation shall be an amount which bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted basis
for federal income tax purposes of an asset at the beginning of such Fiscal Year
is zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Managers.

“Distribution” means any money or other property distributed to a Member with
respect to the Member’s Units, but shall not include any payment to a Member for
materials or services rendered nor any reimbursement to a Member for expenses
permitted in accordance with this Agreement.

 

- 24 -



--------------------------------------------------------------------------------

“EBITDA” has the meaning assigned to it in the Asset Purchase Agreement and
shall be calculated for all purposes under this Agreement in a manner consistent
with the manner in which it is calculated pursuant to the Asset Purchase
Agreement.

“Employment Agreement” has the meaning assigned to it in Section 6.9(b).

“Encumbrance” means any lien, pledge, encumbrance, collateral assignment or
hypothecation.

“Family Member” of any Person means such Person’s spouse, any issue, spouse of
issue and any Affiliate of any such Person; provided, however, that any spouse
living separate and apart from a Member with the intention by either spouse to
cease their matrimonial cohabitation shall not be deemed a Family Member.

“Fiscal Year” means an annual accounting period ending December 31 of each year
during the term of the Company.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
contributing Member and the Managers;

(b) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Managers, as of
the following times: (i) the acquisition of an additional interest in the
Company (other than upon the initial formation of the Company) by any new or
existing Member in exchange for more than a de minimis Capital Contribution;
(ii) the distribution by the Company to a Member of more than a de minimis
amount of Company Property as consideration for an interest in the Company; and
(iii) the liquidation of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g); provided, however, that the adjustments pursuant
to clauses (i) and (ii) above shall be made only if the Managers reasonably
determine that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company;

(c) The Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the gross fair market value of such asset on the date of
distribution as determined by the distributee and the Managers; and

(d) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subsection (f) in the
definition of Profits and Losses herein, and 6.10 hereof; provided, however,
that Gross Asset Values shall not be adjusted pursuant to this subsection
(d) hereof to the extent the Managers determine that an adjustment pursuant to
subsection (b) hereof is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

 

- 25 -



--------------------------------------------------------------------------------

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subsection (a) or (b), or subsection (d) hereof, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits or Losses.

“Initial Capital Contribution” has the meaning assigned to it in Section 2.2.

“Losses” has the meaning set forth in the definition of “Profits and Losses.”

“Majority in Interest” means, with respect to any referenced group of Members, a
combination of any of such Members who, in the aggregate, own more than fifty
percent (50%) of the Units owned by all of such referenced group of Members.

“Managers” means the Person or Persons serving as Managers of the Company as set
forth in Article V.

“Member” means each Person designated as a member of the Company on Schedule I
hereto, or any additional member admitted as a Member of the Company in
accordance with Article VII. “Members” refers to such Persons as a group.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulations Section 1.704-2(i).

“Member Nonrecourse Debt” means any nonrecourse debt (for the purposes of
Treasury Regulations Section 1.1001-2) of the Company for which any Member bears
the “economic risk of loss,” within the meaning of Treasury Regulations
Section 1.752-2.

“Member Nonrecourse Deductions” means deductions as described in Treasury
Regulations Section 1.704-2(i). The amount of Member Nonrecourse Deductions with
respect to a Member Nonrecourse Debt for any Fiscal Year equals the excess, if
any, of (A) the net increase, if any, in the amount of Member Minimum Gain
attributable to such Member Nonrecourse Debt during such Fiscal Year, over
(B) the aggregate amount of any Distributions during that Fiscal Year to the
Member that bears the economic risk of loss for such Member Nonrecourse Debt to
the extent such Distributions are from the proceeds of such Member Nonrecourse
Debt and are allocable to an increase in Member Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i).

“Membership Interest” means all of a Member’s rights in the Company, including
without limitation, the Member’s share of the Profits and Losses of the Company,
the right to receive Distributions of the Company’s assets, any right to vote
and any right to participate in the management of the Company as provided in the
Act and this Agreement.

“Nonrecourse Deductions” means deductions as set forth in Treasury Regulations
Section 1.704-2(b)(1). The amount of Nonrecourse Deductions for a given Fiscal
Year equals the excess, if any, of (A) the net increase, if any, in the amount
of Company Minimum Gain

 

- 26 -



--------------------------------------------------------------------------------

during such Fiscal Year, over (B) the aggregate amount of any Distributions
during such Fiscal Year of proceeds of a Nonrecourse Liability that are
allocable to an increase in Company Minimum Gain, determined according to the
provisions of Treasury Regulations Section 1.704-2(h).

“Nonrecourse Liability” means any Company liability (or portion thereof) for
which no Member bears the “economic risk of loss,” within the meaning of
Treasury Regulations Section 1.752-2.

“Option” has the meaning assigned to it in Section 8.1(a).

“Option Closing” has the meaning assigned to it in Section 8.1(b).

“Option Period” has the meaning assigned to it in Section 8.1(a).

“Person” means an individual, a trust, an estate, or a domestic corporation, a
foreign corporation, a professional corporation, a partnership, a limited
partnership, a limited liability company, a foreign limited liability company,
an unincorporated association, or another entity.

“Prime Rate” means as of a particular date the prime rate of interest as
published on that date in the WALL STREET JOURNAL. If the WALL STREET JOURNAL is
not published on a date for which the Prime Rate must be determined, the Prime
Rate shall be the prime rate published in the WALL STREET JOURNAL on the nearest
preceding date on which the WALL STREET JOURNAL was published.

“Profits and Losses” means, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such year or period, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;

(b) Any expenditures of the Company described in Code Section 05(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses shall be subtracted from such taxable income or
loss;

(c) In the event the Gross Asset Value of any Company asset is adjusted pursuant
to the definition of Gross Asset Value, the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing Profits or Losses;

 

- 27 -



--------------------------------------------------------------------------------

(d) Gain or loss resulting from any disposition of Company Property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period,
computed in accordance with the definition of Depreciation hereof;

(f) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a Distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for purposes of
computing Profits or Losses;

(g) Notwithstanding any other provision of this definition of Profits and
Losses, any items which are specially allocated pursuant to Sections 3.1(b),
3.2, 3.3, 3.6, 3.7, 3.8, 3.9, 3.10 or 3.11 hereof shall not be taken into
account in computing Profits or Losses.

The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Sections 3.1(b), 3.2, 3.3, 3.6, 3.7, 3.8,
3.9, 3.10 or 3.11 hereof shall be determined by applying rules analogous to
those set forth in subsections (a) through (f) above.

“Property” means (i) any and all real property acquired or owned by the Company,
(ii) any and all of the improvements constructed on such real property; and
(iii) any personal property acquired or owned by the Company (including, without
limitation, intangible property).

“Purchase Event” has the meaning assigned to it in Section 8.2.

“Purchase Notice” has the meaning assigned to it in Section 8.3.

“Purchase Option” has the meaning assigned to it in Section 8.4.

“Purchasing Members” has the meaning assigned to it in Section 8.4.

“Related Party” means, (a) with respect to a Member who is an individual, (i) a
trust solely for the benefit of the Member and/or any Family Member or (ii) a
corporation, partnership, limited liability company or other entity in which the
Member and/or any Family Member, or a trust for any of their benefit own all of
the equity interests; provided that in any case the Member possesses the power
to direct or cause the direction of the management and policies of such Person,
whether as trustee or through the ownership of voting securities, by contract or
otherwise; provided, however, that any spouse living separate and apart from a

 

- 28 -



--------------------------------------------------------------------------------

Member or issue of a Member with the intention by either spouse to cease their
matrimonial cohabitation shall not be deemed a Related Party and (b) with
respect to a Member that is an entity, (i) the controlling individual
equityholder of such Member as of the date of this Agreement, (ii) any trust or
entity that would qualify as a Related Party of such controlling individual
equityholder and (iii) any Person directly or indirectly controlling, controlled
by or under common control with such Person through contract or through the
ownership of the controlling governing interest of a Person.

“Representative” has the meaning assigned to it in Section 6.10(b).

“Secretary of State” means the Secretary of State of North Carolina.

“Strike Price” means an amount equal to the total distributions CAS would
receive pursuant to Article IV if the Company (i) sold all of its assets
(inclusive of its intangible assets) at fair market value and on a going-concern
basis in an arms-length transaction to an independent third-party purchaser,
(ii) paid its debts and liabilities (inclusive of contingent liabilities, the
value of which shall be estimated or otherwise provided for in the determination
of the Strike Price), and (iii) distributed all remaining assets (inclusive of
all cash and cash equivalents of the Company) after all gain or loss from such
deemed sale is allocated pursuant to Article III. The Strike Price shall be
determined as of the end of the month ending immediately prior to delivery of
notice of exercise of the Option and shall be the amount agreed by the parties
or determined pursuant to the appraisal process set forth in Section 8.1(c). The
foregoing definition and appraisal process as set forth in Section 8.1(c) shall
exclude the application of any discount for lack of control , discount for lack
of marketability, or any other similar discounts or adjustments in the
determination of the Strike Price.

“Tax Matters Partner” means the Member designated by the Managers as the “tax
matters partner,” as that term is defined in the Code or as the partnership
representative within the meaning of that term in Code § 6223(a) when such
provision becomes applicable to the Company.

“Transfer” means sell, assign, transfer, lease or otherwise dispose of property,
including without limitation an interest in the Company.

“Treasury Regulations” means the Income Tax Regulations and Temporary
Regulations promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“Units” has the meaning assigned to it in Section 2.1.

“Withdrawing Member” has the meaning assigned to it in Section 8.3.

[Signatures appear on following page.]

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, being all of the Members of the Company,
have caused this Agreement to be duly adopted by the Company effective as of the
date set forth on the cover page of the Agreement, and do hereby assume and
agree to be bound by and to perform all of the terms and provisions set forth in
this Agreement.

 

MEMBERS: AIR T, INC. By:  

/s/ Nicholas J. Swenson

  Name: Nicholas J. Swenson   Title: President & Chief Executive Officer
CONTRAIL AVIATION SUPPORT, INC. By:  

/s/ Joseph G. Kuhn

  Name: Joseph G. Kuhn   Title: President

Operating Agreement of

Contrail Aviation Support, LLC



--------------------------------------------------------------------------------

SCHEDULE I

 

Names and Address of Members

   Initial Capital Contribution      Units  

Air T, Inc.

3524 Airport Road

Maiden, NC 28650

   $ 4,937,500         4,937.5   

Contrail Aviation Support, Inc.

435 Investment Court

Verona, WI 53593

   $ 1,312,500         1,312.5   

TOTALS

   $ 6,250,000         6,250      

 

 

    

 

 

 